Citation Nr: 0733339	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine, thoracic spine, and lumbar 
spine.

2.  Entitlement to service connection for osteoarthrosis, 
claimed as osteosynovial chromatosis.

3.  Entitlement to service connection for sickle cell like 
bone marrow disease due to radiation exposure.

4.  Entitlement to service connection for trigeminal 
neuralgia due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In August 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  

Since the issuance of the September 2004 statement of the 
case, additional evidence has been added to the record.  By 
an October 2007 correspondence, the veteran's representative 
waived initial review of this evidence by the agency of 
original jurisdiction.  Thus, the Board will consider the 
additional evidence with this appeal. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Degenerative changes of the cervical spine, thoracic 
spine, and lumbar spine did not originate in service or for 
many years thereafter, and they are not related to any 
incident of service.

3.  Osteosynovial chromatosis, or osteoarthrosis, did not 
originate in service or for many years thereafter, and it is 
not related to any incident of service.

4.  The veteran currently does not have sickle cell like bone 
marrow disease.

5.  Trigeminal neuralgia did not originate in service or for 
many years thereafter, and it is not related to any incident 
of service.


CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine, thoracic 
spine, and lumbar spine were not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Osteosynovial chromatosis, or osteoarthrosis, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  Sickle cell like bone marrow disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Trigeminal neuralgia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  At the Board hearing, the 
veteran mentioned private health care providers that had 
treated him shortly after service.  However, he testified 
that records from those providers were no longer available.  
Thus, the Board finds that all available private medical 
records have been associated with the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Degenerative Changes of the Cervical Spine, Thoracic 
Spine, and Lumbar Spine

On his July 2003 claim, the veteran indicated that his 
problems with the cervical spine, thoracic spine, and lumbar 
spine were related to service.  At his Board hearing, he 
testified that just prior to Thanksgiving in November while 
aboard the USS Holland he fell down 15 to 20 feet while 
running to inform the captain that a Russian ship was going 
to fire on them.  He added that he had rolled and gotten back 
up, and that he had sought treatment shortly thereafter.  He 
later specified that the fall had occurred in November 1971 
and that he had injured his low back.

However, the evidence of record shows that the veteran's 
spine problems began many years after service in January 1982 
when he was injured at work during a robbery.  The veteran's 
June 1983 claim for pension reflects that he has had back 
problems since February 1982.  A November 1983 VA examination 
report reflects that he injured his back at work in January 
1982 when he was shot in the right thigh and fell to the 
floor.  Lastly, both VA and private medical records reflect 
the above history of his back problems.  Thus, the veteran's 
spine problems are clearly attributable to an intercurrent 
cause that occurred almost 10 years after separation from 
service.  See 38 C.F.R. § 3.303.  Moreover, he has not 
presented any competent medical evidence linking any of his 
conditions to service.  The Board may, and will, consider in 
its assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not been 
diagnosed with the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board notes that the veteran's service medical records 
contain several entries noting complaints of back pain.  A 
December 1969 entry reflects complaints of a nerve sensation 
in the lower back.  A September 1971 entry reflects thoracic 
back pain and a finding of muscle spasm.  February and March 
1972 entries reflect complaints of back pain, and the latter 
entry reflects that muscle spasms were not felt but provides 
a diagnosis of muscle spasm.  However, the veteran's 
separation examination conducted in May 1972 reflects a 
normal evaluation of the spine.  Moreover, the veteran did 
not complain of any back problems at that time.  Thus, 
although the veteran may have had intermittent in service 
symptoms referable to the back, the Board finds that the 
veteran did not develop a chronic disability of the cervical, 
thoracic, or lumbar spine during service.  



B.  Osteoarthrosis, Claimed as Osteosynovial Chromatosis

Initially, the Board notes that the veteran has been 
diagnosed with synovial osteochromatosis of the right ankle.  
An October 1999 VA examination report reflects that prior x-
rays reveal extensive evidence of synovial 
osteochondromatosis involving the right ankle.  However, 
there is no radiographic evidence dated to within one year of 
separation from service to warrant service connection for a 
chronic disability based on 38 C.F.R. § 3.307.  Additionally, 
the record fails to show that the disorder is related to any 
incident of service.

The Board observes, however, that the record contains the 
veteran's complaints of a general osteoarthrosis throughout 
his entire body, aside from those related to the spine.  
After review, the Board finds that this general 
osteoarthrosis did not have its onset during service or for 
many years thereafter.  In this regard, the service medical 
records are negative for any complaints, treatments, or 
diagnoses of the condition.  The first post-service reference 
to this general osteoarthritic condition may be in the 
veteran's June 1983 claim for pension in which he complained 
of poor physical condition since April 1982.  Even were the 
Board to accept this as the date of onset of the veteran's 
disability, this would date the disability to almost 10 years 
after discharge.  The second possible notation of record 
appears in his December 1999 claim for pension in which he 
complained of a skeletal disease that was admittedly not 
service-connected.  Similarly, the medical evidence indicates 
that the veteran's vague symptoms of a general osteoarthrosis 
began in September 1983, which is over 10 years after 
separation from service.  

The Board also finds that this general osteoarthrosis is not 
related to any incident of service.  The medical evidence 
indicates that the vague symptoms of osteoarthrosis may be 
due to an injection of chymopapain given in September 1983.  
Thus, this general osteoarthritic condition appears to have 
been attributed to an intercurrent cause.  See 38 C.F.R. § 
3.303.  Moreover, the veteran has not presented any competent 
medical evidence linking this condition to service.  



C.  Sickle Cell Like Bone Marrow Disease Due to Radiation 
Exposure

After review, the Board finds that the veteran currently does 
not have sickle cell like bone marrow disease.  None of the 
VA or private medical records shows that he currently has a 
disorder of this nature.  In this regard, the Board again 
observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich, 104 F.3d 
1328; Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223.

D.  Trigeminal Neuralgia Due to Radiation Exposure

After review, the Board finds that the veteran currently does 
not have trigeminal neuralgia.  None of the VA or private 
medical records shows that he currently has the disorder.  Of 
particular note, a March 2003 VA general medical examination 
report reflects a diagnosis of questionable history of 
trigeminal neuralgia, now asymptomatic.  In this regard, the 
Board again observes that, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich, 104 F.3d 
1328; Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223.  

Moreover, the medical evidence shows that the claimed 
trigeminal neuralgia developed in 1993 during an exacerbation 
of the veteran's back problems.  Thus, even if the veteran 
did in fact have the disorder at one time, the disorder had 
its onset many years after service and has been clearly 
attributed to an intercurrent cause.  See 38 C.F.R. § 3.303.  
Furthermore, the veteran has not presented any competent 
medical evidence linking this condition to service.  

E.  Conclusion

The Board acknowledges the veteran's contentions that his 
disorders are related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

Service connection for degenerative changes of the cervical 
spine, thoracic spine, and lumbar spine is denied.

Service connection for osteoarthrosis, claimed as 
osteosynovial chromatosis, is denied.

Service connection for sickle cell like bone marrow disease, 
to include as due to radiation exposure, is denied.

Service connection for trigeminal neuralgia, to include as 
due to radiation exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


